                      Case 1:21-cv-01032-DAD-SKO Document 8 Filed 08/17/21 Page 1 of 3


                 EISENBERG & BAUM, LLP
              1 ANDREW ROZYNSKI (appearing pro hac vice)
                24 Union Square East, Penthouse
              2 Telephone:     (212) 353-8700
                Facsimile:     (917) 591-2875
              3
                Attorneys for Plaintiff
              4 MARK BAX

              5
                HANSON BRIDGETT LLP
              6 KURT A. FRANKLIN, SBN 172715
                CELIA L. GUZMAN, SBN 325616
              7 425 Market Street, 26th Floor
                San Francisco, California 94105
              8 Telephone:     (415) 777-3200
                Facsimile:     (415) 541-9366
              9
                Attorneys for Defendants
             10 SUTTER VALLEY HOSPITALS and SUTTER
                VALLEY MEDICAL FOUNDATION
             11

             12                               UNITED STATES DISTRICT COURT
             13                  EASTERN DISTRICT OF CALIFORNIA, FRESNO DIVISION
             14

             15 MARK BAX,                                          Case No. 1:21-cv-01032-DAD-SKO
             16                  Plaintiff,                        STIPULATION AND ORDER FOR
                                                                   EXTENSION TO RESPOND TO
             17           v.                                       COMPLAINT
             18 SUTTER HEALTH and SUTTER HEALTH                    (Doc. 7)
                MEMORIAL MEDICAL CENTER,
             19
                          Defendants.
             20

             21           Under Eastern District of California Rule 144, Plaintiff MARK BAX (“Plaintiff”) and
             22 Defendant SUTTER VALLEY HOSPITALS, a California nonprofit public benefit corporation,

             23 dba Memorial Medical Center (the “Hospital”) and Defendant SUTTER VALLEY MEDICAL

             24 FOUNDATION, a California nonprofit public benefit corporation, dba Sutter Gould Medical

             25 Foundation (“SVMF”)1 (referred to jointly as “Defendants”) stipulate to extend Defendants’ time

             26 to respond to Plaintiff’s Complaint up to and including September 27, 2021. The parties need this
             27
                 Defendants have been incorrectly named and served as “SUTTER HEALTH” and “SUTTER
                  1

             28 HEALTH MEMORIAL MEDICAL CENTER.”
                                                                              Case No. 1:21-cv-01032-DAD-SKO
17781015.1                      STIPULATION AND ORDER FOR EXTENSION TO RESPOND TO COMPLAINT
                  Case 1:21-cv-01032-DAD-SKO Document 8 Filed 08/17/21 Page 2 of 3



              1 additional time to evaluate the claims and defenses, to potentially avoid unnecessary motion work,

              2 and to allow Plaintiff time to amend the Complaint with the correct names of defendant entities.

              3 This extension of time is Defendants’ first extension.

              4       IT IS SO STIPULATED.
                  DATED: August 13, 2021                           EISENBERG & BAUM, LLP
              5

              6

              7                                              By:
                                                                   ANDREW ROZYNSKI
              8                                                    (Appearing Pro Hac Vice)
              9                                                    Attorney for Plaintiff
                                                                   MARK BAX
             10

             11 DATED: August 13, 2021                             HANSON BRIDGETT LLP
             12

             13
                                                             By:          /s/ Celia L. Guzman
             14                                                    KURT A. FRANKLIN
                                                                   CELIA L. GUZMAN
             15                                                    Attorneys for Defendants
                                                                   SUTTER HEALTH and SUTTER HEALTH
             16
                                                                   MEMORIAL MEDICAL CENTER
             17

             18
             19

             20

             21

             22

             23

             24

             25

             26
             27

             28
                                                            -2-              Case No. 1:21-cv-01032-DAD-SKO
17781015.1                     STIPULATION AND ORDER FOR EXTENSION TO RESPOND TO COMPLAINT
                  Case 1:21-cv-01032-DAD-SKO Document 8 Filed 08/17/21 Page 3 of 3


                                                           ORDER
              1

              2          Pursuant to the parties’ above stipulation (Doc. 7), and for good cause shown, IT IS

              3 HEREBY ORDERED that Defendants shall file an answer or otherwise respond to the complaint

              4 by no later than September 27, 2021.

              5
                  IT IS SO ORDERED.
              6

              7 Dated:     August 16, 2021                             /s/ Sheila K. Oberto             .
                                                               UNITED STATES MAGISTRATE JUDGE
              8

              9

             10

             11

             12

             13

             14

             15

             16

             17

             18
             19

             20

             21

             22

             23

             24

             25

             26
             27

             28
                                                            -3-              Case No. 1:21-cv-01032-DAD-SKO
17781015.1                     STIPULATION AND ORDER FOR EXTENSION TO RESPOND TO COMPLAINT
